DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4, 5, and 8-14 are pending.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
With respect to 112(b) rejection, Applicant’s amendment has overcome the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a determination device. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards an apparatus. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “a biological information acquisition unit configured to acquire biological information including the heart rate information from the heart rate sensor and the acceleration information from the acceleration sensor, and determine an amount of physical activity of the laborer based on the acceleration information acquired during a time period”, “the determination unit performing processor-executed steps of: determining an at-rest heart rate of the laborer based on the biological information; determining a maximum heart rate of the laborer based on the biological information; determining a current heart rate of the laborer based on the biological information; determining a reserve heart rate of the laborer based on the at-rest heart rate, the maximum heart rate and the current heart rate; and providing a warning indication corresponding to a health risk responsive to the reserve heart rate of the laborer being determined to correspond to a reference value associated with the health risk”. The reason that the limitations are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. 
They are type of calculations that could theoretically be carried out mentally. Please see the following analogous type of data manipulations that courts have found to be abstract idea (all taken from MPEP 2106.04): Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). 
The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim recites "a determination unit", which can be interpreted as a generic processor. A “determination unit" does not integrate the judicial exception into a practical application, because it is merely using a generic memory and a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the claim recites additional elements, “a heart rate sensor” and “an acceleration sensor”. The additional elements do not amount to significantly more than judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field: Gathering and analyzing information using conventional techniques and displaying the result, TIJ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g). The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person. Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. Applicant's invention does not result in improved performance of the sensors, the processing circuitry, etc.
The additional element is disclosed in a prior art reference:
Ferdosi discloses a determination device for determining health risk of a laborer comprising: 
a heart rate sensor configured to obtain heart rate information corresponding to a heart rate of a laborer (para. [0020], [0021], wireless sensor device 100 measures heart rate reserve); and an acceleration sensor configured to obtain acceleration information corresponding to movement of the laborer (para. [0020], accelerometer to record physical activity levels).
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 4, 5, and 8-14, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biological information acquisition unit configured to acquire biological information including the heart rate information from the heart rate sensor and the acceleration information from the acceleration sensor, and determine an amount of physical activity of the laborer based on the acceleration information acquired during a time period” in claim 1. Examiner notes that a biological information acquisition unit acquires data from the heart rate sensor and the acceleration sensor, wherein the sensors are not part of the biological information acquisition unit. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	The corresponding structure described in the specification is a control unit containing CPU and memory (para. [0023]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 13, the limitation “using the at-rest heart rate data and maximum heart rate data associated with the plurality of laborers further comprises using logistic regression of the at-rest heart rate data and the maximum heart rate data” is a new matter. 
	The instant specification does not disclose the above limitation. 
	Para. [0050] discloses that average maximum heart rate of known sample data and average heart rate at rest of the known sample data are used to obtain pre-measured heart rate at rest and pre-measured maximum heart rate for laborers for formula (2) in para. [0047]. 
	However, the instant specification does not disclose reserve heart rate determined using logistic regression of the at-rest heart rate data and the maximum heart rate data. Instead, logistic regression is used for single regression analysis of %HRR using formula (4), where at-rest heart rate data and the maximum heart data aren’t part of the input (para. [0052]-[0054]). 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferdosi et al. (US 2014/0276127), hereinafter “Ferdosi”.
Re Claim 1, Ferdosi discloses a determination device for determining health risk of a laborer comprising: 
a heart rate sensor configured to obtain heart rate information corresponding to a heart rate of a laborer (para. [0020], [0021], wireless sensor device 100 measures heart rate reserve); 
an acceleration sensor configured to obtain acceleration information corresponding to movement of the laborer (para. [0020], accelerometer to record physical activity levels); 
a biological information acquisition unit configured to acquire biological information including the heart rate information from the heart rate sensor and the acceleration information from the acceleration sensor (para. [0019], a processor 104 coupled to the sensor 102, a memory 106 coupled to the processor 104, an application 108 coupled to the memory 106. The processor 104 executes the application 108 to process ECG signal and activity level information of the user), and determine an amount of physical activity of the laborer based on the acceleration information acquired during a time period (para. [0020], the sensor comprises a MEMS device, e.g. accelerometer, to record physical activity levels); and 
a determination unit configured to determine health risk of the laborer based on the biological information of the laborer provided by the biological information acquisition unit, the determination unit performing processor-executed steps of (para. [0019]): 
determining an at-rest heart rate of the laborer based on the biological information (para. [0021], resting heart rate); 
determining a maximum heart rate of the laborer based on the biological information (para. [0021], The Maximum Heart Rate is defined by the following equation: Maximum Heart Rate=208−0.7*User's Age); 
determining a current heart rate of the laborer based on the biological information (para. [0015], [0016], [0021], user’s heart rate); 
determining a reserve heart rate of the laborer based on the at-rest heart rate, the maximum heart rate and the current heart rate (para. [0021], The HRR is the difference between a person's measured or predicted maximum heart rate and resting heart rate and is defined by the following equation: HRR=(Heart Rate (HR)−Resting Heart Rate)/(Maximum Heart Rate−Resting Heart Rate).); and 
providing a warning indication corresponding to a health risk responsive to the reserve heart rate of the laborer being determined to correspond to a reference value associated with the health risk (fig. 2, para. [0023], a graph 200 plotting HRR and activity level in an activity/HRR plane. A warning is generated when there is a high heart rate together with low activity level or a low heart rate together with high activity level. Fig. 2 shows low HRR threshold and high HRR threshold to determine the low HR, high activity region and high HR, low activity region).  
Re Claim 4, Ferdosi discloses that the determination device further comprises a wearable device configured to be worn on the laborer's body; and the heart rate sensor and the acceleration sensor are carried by the wearable device (para. [0017], portable wireless sensor devices with embedded circuitry in a patch form factor; para. [0019], sensor 102 obtains ECG signal and activity level).  
Re Claim 5, Ferdosi discloses that, in providing the warning indication, the warning indication is communicated to the laborer via a component carried by the wearable device (para. [0011], [0016], [0031], claim 13, fig. 5, flowcharts for generating warnings by a wireless sensor device and application).  
Re Claim 8, Ferdosi discloses that determining the reserve heart rate of the laborer further comprises using the following relationship: 
	% HRR = (CHR – ARHR) / (MHR – RHR) x 100%
wherein: % HRR is the percentage of the reserve heart rate of the laborer; CHR is the current heart rate of the laborer; ARHR is the at-rest heart rate of the laborer; and MHR is the maximum heart rate of the laborer (para. [0021], The HRR is the difference between a person's measured or predicted maximum heart rate and resting heart rate and is defined by the following equation: HRR=(Heart Rate (HR)−Resting Heart Rate)/(Maximum Heart Rate−Resting Heart Rate). The Maximum Heart Rate is defined by the following equation: Maximum Heart Rate=208−0.7*User's Age.).  
Re Claim 10, Ferdosi discloses that determining the at-rest heart rate of the laborer comprises using pre-measured at-rest heart rate data associated with the laborer (para. [0021] discloses a person’s measured resting heart rate).  
Re Claim 11, Ferdosi discloses that determining the maximum heart rate of the laborer comprises using pre-measured maximum heart rate data associated with the laborer (para. [0021] discloses a person’s measured maximum heart rate).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferdosi et al. (US 2014/0276127), hereinafter “Ferdosi”.
Re Claim 9, Ferdosi discloses the claimed invention substantially as set forth in claims 1 and 8.
Ferdosi discloses providing a warning indication corresponding to a health risk responsive to the reserve heart rate of the laborer being determined to correspond to a reference value associated with the health risk (fig. 2, para. [0023], a graph 200 plotting HRR and activity level in an activity/HRR plane. A warning is generated when there is a high heart rate together with low activity level or a low heart rate together with high activity level. Fig. 2 shows low HRR threshold and high HRR threshold to determine the low HR, high activity region and high HR, low activity region), but is silent regarding the reference value associated with the health risk is 40%. 
Ferdosi discloses that the association of the activity measure and the heart rate reserve can indicate the health risk, where the reference value for reserve heart rate may be low or high (para. [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ferdosi, by configuring the reference value associated with the health risk to be 40%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05. 
 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdosi et al. (US 2014/0276127), hereinafter “Ferdosi”, in view of Rapoport et al. (US 2015/0088006), hereinafter “Rapoport”, and Mandel-Portnoy et al. (US 2020/0113472), hereinafter “Mandel”. 
Re Claim 12, Ferdosi discloses the claimed invention substantially as set forth in claim 12. 
Ferdosi is silent regarding the laborer being a first laborer of a plurality of laborers; and determining the reserve heart rate of the first laborer further comprises using at-rest heart rate data and maximum heart rate data associated with the plurality of laborers.  
However, Rapoport discloses a process for estimating the maximal heart rate of a user based on accumulate data from large populations of users for the purpose of facilitating greater statistical accuracy in estimation of maximum heart rate values (para. [0083]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ferdosi, by configuring the laborer to be a first laborer of a plurality of laborers and determining the reserve heart rate of the first laborer using maximum heart rate data associated with the plurality of laborers, as taught by Rapoport, for the purpose of facilitating greater statistical accuracy in estimation of maximum heart rate values (para. [0083]). 
Rapoport is silent regarding using at-rest heart rate data associated with the plurality of laborers. 
However, Mandel discloses that the baseline value for determining pulse deficit is a resting heart rate of the subject, or an arbitrary value, e.g., a population average resting heart rate. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ferdosi as modified by Rapoport, by determining the reserve heart rate of the first laborer using at-rest heart rate data associated with the plurality of laborers, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Ferdosi discloses that the reserve heart rate of the laborer is determined using at-rest heart rate of the laborer. Ferdosi’s at-rest heart rate of the laborer and Mandel’s population average resting heart rate perform the same general and predictable function, the predictable function being establishing a baseline value for the heart rate. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Ferdosi’s at-rest heart rate of the laborer by replacing it with Mandel’s population average resting heart rate. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Re Claim 14, Ferdosi discloses the claimed invention substantially as set forth in claim 12. 
	Ferdosi discloses that the wearable device is a first wearable device associated with the first laborer (para. [0017], portable wireless sensor devices with embedded circuitry in a patch form factor; para. [0019], sensor 102 obtains ECG signal and activity level). 
	Ferdosi is silent regarding the determination device further comprising a plurality of wearable devices, each of which is associated with a corresponding one of the plurality of laborers.  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ferdosi as modified by Rapoport and Mandel, by including to the determination device a plurality of wearable devices, each of which is associated with a corresponding one of the plurality of laborers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04. 

Examiner’s Note: even though claim 13 is not rejected under prior art, it is not indicated as allowable in light of the pending 35 U.S.C. 112 and 35 U.S.C. 101 above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, November 5, 2022Examiner, Art Unit 3792